Case 1:18-cv-03807-JMS-MPB Document 13 Filed 12/17/18 Page 1 of 1 PageID #: 319




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

  INSPIRE COMMERCE, INC.                      )
                                              )
         Plaintiff,                           )
                                              )
  v.                                          )
                                              )       Civil Action No.: 1:18-cv-3807-JMS-MPB
  ENVISTA, LLC, ENVISTA                       )
  INTERACTIVE SOLUTIONS, LLC                  )
  d/b/a ENSPIRE COMMERCE, and                 )
  RETAILPOINT II, LLC d/b/a                   )
  RETAILPOINT                                 )
                                              )
         Defendants.                          )


                            ORDER ON EXTENSION OF TIME

        The Court, being duly advised, hereby grants Defendants’ Motion for Extension of Time

 to Respond to Plaintiff’s Complaint and Demand for Jury Trial. Defendants shall answer or

 otherwise respond to Plaintiff’s Complaint and Demand for Jury Trial by January 24, 2019.


Dated: December 17, 2018




Served electronically on all ECF-registered counsel of record.
